       Case 1:19-cr-20215-RNS Document 10 Entered on FLSD Docket 05/16/2019 Page 1 of 1

                                            M INUTE O RDER                                                  Page3
'


                                     M agistrate Judge Edw in G .Torres
                            King Building Courtroom 10-5               .
                                                                                             !
                                                                       .       Date:5/15/2019! Time:2:00p.m.
    Defendant: NADYSMARTINEZ                   J#:(B)MD/FL       Case#: 19-20215-CR-SCOLA !
                                                                                          t                         ,:
A USA:Aim ee Jim enez                                      Attorney:                          .
violqtion: CONSP/COMMITHEALTHCARE/W IREFRAUD                    Surr/ArrestDate:      yo B:

    Proceeding: InitialAppearance                                  CJA Appt:
    Bond/PTD Held;C Yes r-No     RecommendedBond;                                             ,
    B*ndSet szooyooopersonalsurety                cozsignedby:                                1 '
'


    I-I
     F surrenderand/ordonotobtuinpussports/traveldocs                      Language:spAslsI4'
                                                                                            .           )
                                                                                              f

    I-
     F-IReporttoPTScsdfrected/or                  x'saweek/monthby Disposition:               i
         phone: x'saweek/monthinperson
         Random urine testing by Pretrial
                                                                           nefendantjtatesGl
                                                                                           '
                                                                                            e Reamisher
    Nr services                                                            counsel239-689-1696(Clerkto
         Treatmentasdeemed necessary                                       contact) TheCourtADOPTS the bond
    NF' Refrainfrom excessiveuseofalcohol/nurcotics                        assetintheMD/FLwithaII
    Nr Participateinmentalhealthassessment&treatment                       conditions.            .
    XF Muintuinorseekfull-timeemploymentNorinheulthcure
    Nr Nocontactwithvictims/witnesses,exceptthroughcounsel
    NF Noy/reurms                                                                             ;
    Nr Nottoencumberproperty                                                                  l
     NF Mavnotvisittrunsportutionestabfahment,exceptyortraveltoM ozFz
                             '
                                                                                              1
                                                                                              1
            HomeConfinementwith GPsand/or                                                     i
            Curfew           prpto         am,puidby Defendant
            Allowances:M ediculneeds,courtappeurunces,uttorney vtsits,                              '
            religious,em ploym ent                                                            '
     NF Truvelextendedto:JD/F;andMD/FL                                                       l
                                                                            yjmefrom todayto '
                                                                                             l          excluded
     XF Other:ResidewithsisterinCcpeCorul, FL
        '
                                                                                               )
                                                                            from SpeedyTrialCloyk
    NEXTCOURT APPEARANCE Date:                Tim e:          Judge:                           !
                                                                                          Placq:            .

    ReportaEcounsel:5/22/19                   10:00          MiumiDuty                        1
                                                                                              1
    PTD/BondHearing:                                                                          -
    Arraignment:                 5/22/19       10:00         MCJVJDuty                        ,
    Status Conference RE:
    D.A.R.14:11:37                                                 Tim e in Court:5
                                       s/EdwinG.Torres                                  M agistrateJudge
